 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10       CHARLES V. FARNSWORTH,
                                                              CASE NO. 3:20-cv-05067-BHS-JRC
11                               Petitioner,
                                                              ORDER TO SUPPLEMENT THE
12               v.                                           RECORD
13       JERI BOE,

14                               Respondent.

15

16          The District Court has referred this action filed pursuant to 28 U.S.C. § 2254 to United

17   States Magistrate Judge J. Richard Creatura.

18          The Court has reviewed the matter and finds that respondent has not provided relevant

19   portions of the state court record, including trial transcripts. See Dkt. 46. Without all relevant

20   portions of the state court record, the Court cannot meaningfully review the state court’s

21   decisions and findings challenged by petitioner. See Nasby v. McDaniel, 853 F.3d 1049, 1054

22   (9th Cir. 2017) (“Regardless of what documents the parties originally submit, it is the district

23   court’s independent obligation to obtain the relevant portions of the record.”).

24


     ORDER TO SUPPLEMENT THE RECORD - 1
 1          As the Court must have all relevant portions of the record to meaningfully review the

 2   state court’s decision and the parties’ arguments, the Court orders respondent to file, on or before

 3   August 6, 2021, a supplemental record with the remainder of the trial transcripts that have not

 4   previously been filed in this matter. This should include, but is not limited to, the transcripts of:

 5   (1) the parties’ arguments and the pretrial rulings related to the admission of evidence regarding

 6   petitioner’s prior robberies, which would appear to be located in volumes 3 and/or 4 of the

 7   record of proceedings; (2) volumes containing the remainder of witness James McFarland’s

 8   testimony at petitioner’s trial (including volumes 14 and 15 of the record of proceedings) and (3)

 9   the remainder of the trial testimony and all closing arguments.

10          The Clerk of Court is directed to re-note the petition and all pending motions (Dkts. 69,

11   71, 72) for consideration on August 6, 2021.

12          Dated this 6th day of July, 2021.

13

14
                                                            A
                                                            J. Richard Creatura
                                                            Chief United States Magistrate Judge
15

16

17

18

19

20

21

22

23

24


     ORDER TO SUPPLEMENT THE RECORD - 2
